Opinion issued August 28, 2012.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00095-CR
                           ———————————
                    IN RE JONATHAN PERKINS, Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      By petition for writ of mandamus, relator, Jonathan Perkins, challenges the

trial court’s failure to rule on his pro se motion to dismiss his court-appointed

attorney and appoint new counsel.1


1
      The underlying case is The State of Texas v. Jonathan Perkins, No. 1316854, in
      the 339th District Court of Harris County, the Honorable Maria T. Jackson
      presiding.
      We deny the petition for writ of mandamus.

                               PER CURIAM


Panel consists of Justices Bland, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2